Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,402,878 B2 in view of US 2004/0098350 A1 (“Labrou”).
Claim 1: U.S. Patent 10,402,878 B2 claims one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of facilitating secure transactions (claim 1, lines 1-4), the method comprising the steps of:
claim 1, lines 6-11); 
receiving, by an administrator, authorization to access each vendor of said set of vendors on behalf of the user (claim 1, lines 16-18),
wherein the user has a preexisting user account for each vendor of said set of vendors, and the preexisting user account is associated with identification information uniquely identifying and verifying the association of the user with said preexisting user account (claim 1, lines 19-22);
presenting, to the user by the user interface, the information associated with the good or service without having to provide to the vendor the identification information associated with the preexisting user account (claim 1, lines 48-54); and 
measuring a response time and an input rate of the user associated with the result to verify that the user input is produced by a human (claim 1, lines 45-47).
	U.S. Patent 10,402,878 B2 does not claim the step of receiving, from the user, a response selecting a vendor.  However, Labrou teaches a system for secure transactions that allows a consumer to select a merchant (claim 21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this element into the invention of U.S. Patent 10,402,878 B2.  One of ordinary skill in the art would 

	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under double patenting set forth in this Office action.  Claims 1, 12, and 20 recite a combination of elements that, when taken as a whole, is not found in the prior art.  

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:
"Shopbot Economics" by Jeffrey Kephart et al. (“Kephart”):  Kephart teaches that shopbots are software agents that automatically query multiple on-line vendors to gather information about prices of consumer goods and services (page 255, “Introduction”).
US 2014/0310778 A1 to ZHANG:  ZHANG teaches sending an authorization for a third-party to obtain information about a user's combined account (paragraph [0008]).  However, ZHANG fails to teach or render obvious the combination of elements claimed by the Applicant. 
 US 6,381,597 B1 to Lin: Lin teaches a shopping bot that automatically contacts the web sites of different merchants, retrieves and unifies the information for display to a user (Abstract).  However, Lin fails to teach or render obvious the combination of elements claimed by the Applicant.
(iv) US 2005/0177785 A1 to Shrader et al. (“Shrader”):  Shrader teaches that a shopping bot is an intelligent search engine that automatically finds the lowest price on a product a user may desire to purchase (paragraph [0005]).  However, Shrader fails to teach or render obvious the combination of elements claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625